Citation Nr: 0600919	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  00-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1985 and from January 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In December 2002, the veteran testified before 
the undersigned Acting Veterans Law Judge at the RO.  This 
matter was previously before the Board in December 2004 at 
which time it was remanded to the RO for further evidentiary 
development.  

Also on appeal was the issue of entitlement to service 
connection for a right knee disability.  However, in July 
2004, the RO granted service connection for a right knee 
disability which it characterized as chronic right knee 
strain with degenerative arthritis.  As this is considered a 
full grant of the benefit sought on appeal with respect to 
the right knee disability issue, this issue is no longer in 
appellate status.


FINDING OF FACT

From the date of the grant of service connection, the veteran 
has had bilateral hearing loss manifested by no greater than 
level I hearing acuity in the right ear and level II hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
bilateral hearing loss have not been met from the effective 
date of the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the July 2000 decision preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding the issue on appeal in December 2004.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the RO decision from which he appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2004 letter, as well as the September 
2000 statement of the case and March 2001, March 2002, July 
2005and September 2005 supplemental statements of the case, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the December 
2004 letter, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.  VA also informed the veteran 
to send copies of any relevant evidence he had in his 
possession and that he could also get any relevant records 
himself and send them to VA.  Thus, the Board finds that VA's 
duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations in 
August 2000, August 2003 and January 2005, and was provided 
with the opportunity to attend a hearing which he attended in 
December 2002.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran stated on VA Form 21-4138 that the RO received in 
August 2005 that he had no additional evidence to submit for 
VA consideration.  

In written argument in December 2005, the veteran's 
representative asserted that VA did not fulfill its duty 
assist the veteran in this case pursuant to the VCAA because 
of the RO's failure to provide the January 2005 VA 
audiological examiner with the veteran's claims file.  The 
veteran's representative correctly points out that the Board 
had requested in its December 2004 remand that the veteran's 
claims file be made available to the VA audiological examiner 
when conducting the examination.  His representative went on 
to state that since the RO did not do this, the claims file 
should be returned to the RO for further development.  In 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  

While the Board acknowledges that the RO failed to provide 
the January 2005 audiological examiner with the veteran's 
claims file as the Board directed it to do, the Board also 
finds that the veteran has not been prejudiced in any way by 
the RO's failure to make the claims file available to the 
examiner.  This is because the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results, and the purpose of the 
January 2005 examination was to obtain updated audiological 
results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Moreover, there is no evidence to suggest that the January 
2005 audiometric findings are in any way inaccurate for 
rating purposes.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claims 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In September 1999, the veteran filed a claim for service 
connection for impaired hearing.  

In a July 2000 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned the 
veteran a noncompensable rating, effective in September 1999.

A VA audiological examination was conducted in August 2000 at 
which time the veteran reported that his greatest hearing 
difficulty was understanding speech, especially soft voices.  
Examination findings revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
25
75
LEFT
20
20
15
20
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and in the left ear.  The veteran 
was diagnosed as having slight to moderately severe 
sensorineural hearing loss bilaterally.

The veteran reported during a February 2002 VA audiological 
consultation that he felt his hearing had decreased somewhat 
since his last VA examination.  On examination otoscopy was 
clear in both ears.  Air thresholds indicated no change in 
hearing in either ear, with very normal hearing at 250 to 
3,000 Hertz and a precipitous drop to severe sensorineural 
hearing loss at 4,000 Hertz and above.  Amplification was not 
recommended at that time, but hearing protection and periodic 
hearing checks were suggested.

During a December 2002 travel board hearing, the veteran 
testified that he should be given a compensable evaluation 
for his hearing loss.  

A VA examination was conducted in August 2003 at which time 
the veteran reported difficulty conversing with others.  
Findings included an unremarkable otoscopic examination.  
Audiological findings revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
65
LEFT
15
15
15
15
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
veteran was diagnosed as having pure-tone thresholds within 
normal limits bilaterally from 250 Hertz thru 3,000 Hertz, 
and a moderately severe sensorineural loss bilaterally at 
4,000 Hertz.

The veteran underwent another VA audiological examination in 
January 2005 at which time his claims file was not made 
available to the examiner for review.  Otoscopic examination 
was unremarkable.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
65
LEFT
10
15
15
15
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left ear.  The 
veteran was diagnosed as having normal levels from 500 to 
3,000 Hertz sloping to a moderately severe loss at 4,000 
Hertz, bilaterally.

In August 2005, the veteran submitted private medical records 
from ear, nose and throat (ENT) specialist, R.J.B.  Dr. 
R.J.B. stated that he had seen the veteran in August 2005 and 
he provided an impression of bilateral neurological hearing 
loss.  He said that the veteran's pure tone average at 1,000, 
2,000, 3,000, and 4,000 (Hertz) was 42.5 in the right ear and 
30 in the left ear.  He referred to a copy of an audiogram 
and tympanogram, but these reports were not included.  

III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2005).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2005).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2005).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2005).

VA audiology examination findings in January 2005 revealed 
that the average pure tone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz was 31 decibels in the right ear and 27 
decibels in the left ear.  Speech recognition ability was 94 
percent in the right ear and 90 percent in the left ear.  The 
audiological findings correspond to a level I hearing in the 
right ear and level II hearing in the left ear.  38 C.F.R. § 
4.85, Table VI (2005).  Under Table VII, a designation of 
level I hearing in the right ear and level II hearing in the 
left ear yields a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2005).  

VA audiology examination findings in August 2003 revealed 
that the average pure tone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz was 32 decibels in the right ear and 25 
decibels in the left ear.  Speech recognition ability was 100 
percent in the right ear and 98 percent in the left ear.  The 
audiological findings correspond to a level I hearing in the 
right ear and level I hearing in the left ear.  38 C.F.R. § 
4.85, Table VI (2005).  Under Table VII, a designation of 
level I hearing in the right ear and level I hearing in the 
left ear yields a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2005).  

Similar results are found with respect to the VA audiology 
examination that was performed in August 2000.  These results 
showed the average pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 Hertz was 33 decibels in the right ear and 
32 decibels in the left ear.  Speech recognition ability was 
92 percent in the right and left ears.  The audiological 
findings correspond to a level I hearing in each ear.  
38 C.F.R. § 4.85, Table VI (2005).  Under Table VII, a 
designation of level I hearing in the right ear and level I 
hearing in the left ear yields a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the August 2000, August 2003 or January 
2005 examination findings.  Pure tone threshold levels were 
neither 55 dB or higher at each of the four frequencies, 
i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB 
or less at 1,000 hertz and 70 dB or more at 2000 hertz.  See 
38 C.F.R. § 4.86(a) & (b).

The private medical records from ENT specialist Dr. Bidstrup 
dated in August 2005 have also been considered, but are 
inadequate for rating purposes.  This is because the records 
do not contain a controlled speech recognition test which is 
required by VA regulation for a proper rating.  38 C.F.R. 
§ 4.85.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Also, the Board finds that the veteran's hearing loss is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's bilateral hearing loss has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.

For all the foregoing reasons, the veteran's claim for a 
compensable evaluation for bilateral hearing loss must be 
denied from the date of the grant of service connection.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied.



____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


